                                                                         Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

HERBERT MCNEIL,

      Petitioner,

v.                                          CASE NO. 3:19cv4778-MCR-HTC

KATHLEEN H. SAWYER,

     Respondent.
_________________________________/

                                   ORDER

      This cause comes on for consideration upon the Chief Magistrate Judge’s

Report and Recommendation dated January 2, 2020. ECF No. 25. The parties have

been furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined that the Report and Recommendation should be

adopted.
                                                                         Page 2 of 2

       Accordingly, it is ORDERED:

       1.     The Chief Magistrate Judge’s Report and Recommendation, ECF No. 25,

is adopted and incorporated by reference in this Order.

       2.     The petition for writ of habeas corpus, ECF No. 1, is DENIED.

       3.     A certificate of appealability is DENIED.

       4.     The clerk is directed to close the file.

       DONE AND ORDERED this 31st day of January 2020.




                                          s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:19cv4778-MCR-HTC
